DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because drawings are other than black and white line drawings.  Specifically, figures 1-5 include gray lines, dots and shadings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because it uses phrase that can be implied and claim phraseology.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8, 11 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,515,369 (hereinafter Flammer).
Regarding claims 1, 11 and 17, Flammer discloses a system/media/ computer-implemented method for transmitting data between node devices in a mesh network, the method comprising: acquiring, by a first node device within the mesh network that supports a set of channel plans, a channel mask that specifies a set of channels that are available for a channel plan within an operating region associated with the mesh network (Fig. 1, S1; col. 3, 34-45: details the node is provided with a local frequency punchout mask indicating channels on which it cannot receive or transmit data); determining, based on the channel mask, a set of available channels supported by the first node device (Fig. 2, 20; col. 4, 10-35: details mask to generate channel list and then collapse the channel list by deleting unused channels); selecting, from the set of available channels, at least one channel as a first preferred channel for data transmissions between the first node device and a second node device included in the mesh network (Fig. 2, 20; col. 4, 10-35: details mask to generate channel list and then collapse the channel list by deleting unused channels); and configuring, based on the first preferred channel, a communication link between the first node device and the second node device (Fig. 1, S5; col. 4, 10-35: details send packet back to source node using channel according to bandplan; randomizes these remaining channels using a pseudo-random number generator seeded with the seed value of the source node to generate list 50, which is the channel hopping band plan for the source node).

Regarding claims 2 and 14, Flammer discloses generating a selection message that includes the channel mask (Fig. 1, S1; col. 3, 54-58: details acquisition/synchronization packet contains information about the node, including a seed value for randomly ordering a channel list and a frequency punch out mask for eliminating channels from the channel list); transmitting the selection message to the second node device (Fig. 1, S1; col. 3, 54-58: details acquisition/synchronization packet contains information about the node, including a seed value for randomly ordering a channel list and a frequency punch out mask for eliminating channels from the channel list); and transmitting a first data packet from the first node device to the second node device via the communication link (Fig. 1, S5; col. 4, 10-35: details send packet back to source node using channel according to bandplan; randomizes these remaining channels using a pseudo-random number generator seeded with the seed value of the source node to generate list 50, which is the channel hopping band plan for the source node).

Regarding claim 3, Flammer discloses wherein determining the set of available channels further comprises applying the channel mask to a corresponding channel plan associated with the operating region, wherein the channel mask identifies at least one channel included in the channel plan as unavailable in the operating region (Fig. 2, 20; col. 4, 10-35: details mask to generate channel list and then collapse the channel list by deleting unused channels).

Regarding claim 4, Flammer discloses wherein the channel plan is included in a channelization table stored in the first node device (Fig. 1, S4; Fig. 2, 50; col. 4, 63-65: details store bandplan in link list table for future transmission).

Regarding claim 8, Flammer discloses wherein: configuring the communication link comprises configuring the communication link based on a set of operating parameters associated with the channel (Fig. 2, 50; col. 4, 10-35: details set of supported frequencies), and the set of operating parameters includes at least one of: a modulation scheme, a channel spacing group, a center frequency, or a set of supported frequencies (Fig. 2, 50; col. 4, 10-35: details set of supported frequencies).

Regarding claim 18, Flammer discloses wherein the first node device transmits a message identifying the first preferred channel and the channel mask to the second node device (Fig. 1, S1; col. 3, 54-58: details acquisition/synchronization packet contains information about the node, including a seed value for randomly ordering a channel list and a frequency punch out mask for eliminating channels from the channel list).

Regarding claim 19, Flammer discloses wherein the first node device includes: a memory that stores: a mode control application (Fig. 1), and a first set of operating parameters associated with the first channel plan (Fig. 1, S4; col. 4, 1-3: details stores that information in its link list); and a processor that executes the mode control application to select the first preferred channel by performing the steps of: determining that the first node device is capable of supporting the first set of operating parameters (no patentable weight because the limitation merely requires the node be capable of supporting), determining that the channel mask corresponds to the first channel plan (Fig. 2, 20; col. 4, 10-35: details mask to generate channel list), and applying the channel mask to the channel plan, wherein the channel mask identifies at least one channel in the first channel plan as unavailable in the operating region (Fig. 2, 20; col. 4, 10-35: details mask to generate channel list and then collapse the channel list by deleting unused channels).

Regarding claim 20, Flammer discloses wherein the memory stores the channel mask for the first channel plan within the operating region as a default mask (Fig. 1, S4; col. 4, 1-3: details stores that information in its link list, as default).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flammer in view of US 2016/0080793 (hereinafter Ruffini).
Regarding claims 7 and 15, Flammer does not explicitly teach acquiring a region identifier associated with the operating region, wherein at least one of the channel plan or the channel mask is associated with the region identifier.
However, Ruffini teaches acquiring a region identifier associated with the operating region, wherein at least one of the channel plan or the channel mask is associated with the region identifier ([0082]: details channel plan may include… identifier that may indicate a region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flammer to incorporate the teachings of Ruffini and include acquiring a region identifier associated with the operating region, wherein at least one of the channel plan or the channel mask is associated with the region identifier of Ruffini with Flammer.  Doing so would provide content optimization (Ruffini, at paragraph [0085]).

Claims 9, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Flammer in view of US 10,863,426 (hereinafter Tao).
Regarding claims 9 and 16, Flammer teaches the channel mask masks a first channel in the channel plan in the operating region (Fig. 2, 20; col. 4, 10-35: details mask to generate channel list and then collapse the channel list by deleting unused channels).
Flammer does not explicitly teach wherein: the channel mask is further associated with a second channel plan within a second operating region; and does not mask the first channel in the second channel plan in the second operating region.
However, Tao teaches the channel mask is further associated with a second channel plan within a second operating region (col. 12, 28-40: details second message can include a channel mask that is used to map a first channel subset of the first network connection plan); and does not mask the first channel in the second channel plan in the second operating region (col. 12, 28-40: details terminal can determine the first channel subset according to the channel plan information and the channel mask and can access the network via the second base station according to the first channel subset).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flammer to incorporate the teachings of Tao and include the channel mask is further associated with a second channel plan within a second operating region; and does not mask the first channel in the second channel plan in the second operating region of Tao with Flammer.  Doing so would improve the efficiency of interactions (Tao, at col. 4, ll. 30-31).

Regarding claim 13, Flammer teaches wherein the first node device stores a channelization table that includes: the channel plan (Fig. 1, S4; Fig. 2, 50; col. 4, 63-65: details store bandplan in link list table for future transmission).
Flammer does not explicitly teach and at least a second channel plan associated with a second operating region.
However, Tao teaches at least a second channel plan associated with a second operating region (col. 12, 28-40: details terminal can determine the first channel subset according to the channel plan information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Flammer to incorporate the teachings of Tao and include at least a second channel plan associated with a second operating region of Tao with Flammer.  Doing so would improve the efficiency of interactions (Tao, at col. 4, ll. 30-31).

Allowable Subject Matter
Claims 5-6, 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited references teaches or suggest at least the limitation “determining a first operating parameter included in a first set of operating parameters associated with the first preferred channel; determining a second operating parameter included in a second set of operating parameters associated with a second channel plan; determining that the second operating parameter is greater than the first operating parameter; and in response to determining that the second operating parameter is greater than the first operating parameter, acquiring a second channel mask that specifies a second set of channels that are available for the second channel plan within the operating region” and “generating a transition message that includes the second channel mask; and transmitting the transition message to the second node device” and “determining a first operating parameter included in a first set of operating parameters associated with the first preferred channel; determining a second operating parameter included in a second set a second set of operating parameters associated with a second channel plan; and generating a second channel mask that specifies a second set of channels that are available for the first channel plan within the operating region, wherein the second set of channels are based on the second operating parameter for the second set of operating parameters associated with the second channel plan” and “transmitting a transition message that specifies a switch from the first preferred channel to a second channel included in a second channel plan, wherein the transition message includes a second channel mask for the second channel plan within the operating region” in combination of all the limitations recited in the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mercier (US 2019/0159205) details channel plans for wireless local area networks.
Cao (US 2017/0366329) details channel bonding design and signaling in wireless communications.
Seely (US 2014/0242936) details multichannel radio receiver with overlapping channel filters.
Shaffer (US 2012/0147783) details providing configuration data in a mesh network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644. The examiner can normally be reached Tuesday through Friday, 10am to 4pm Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASPER KWOH/           Patent Examiner, Art Unit 2415